Exhibit 10.2

LEASE

BETWEEN

THE BOARD OF REGENTS OF THE UNIVERSITY OF WASHINGTON,

AS LANDLORD

AND

SAFECO INSURANCE COMPANY OF AMERICA,

AS TENANT



--------------------------------------------------------------------------------

LEASE BETWEEN

THE BOARD OF REGENTS OF THE UNIVERSITY OF WASHINGTON,

AS LANDLORD

AND

SAFECO INSURANCE COMPANY OF AMERICA,

AS TENANT

INDEX

 

          Page

SECTION I - LEASE DATA AND EXHIBITS

   1

    1.

   Lease Data; Exhibits    1

    1.1

   Premises    1

    1.2

   Commencement Date    1

    1.3

   Term    1

    1.4

   Base Rent    1

    1.5

   Use    1

    1.6

   Notice Addresses    1

    1.7

   Exhibits    2

SECTION II - PREMISES

   2

    2.1

   Premises    2

SECTION III - TERM

   2

    3.1

   Term    2

SECTION IV - RENT

   2

    4.1

   Base Rent    2

    4.2

   Leasehold Excise Tax    2

    4.3

   Additional Rent    3

    4.4

   Tenant’s Contributions to Operating Expenses    3

    4.5

   Interest    7

SECTION V - CONDUCT OF BUSINESS

   7

    5.1

   Use of Premises    7

    5.2

   Appearance of Premises    7

    5.3

   Unlawful Use    7

    5.4

   Liens and Encumbrances    7

    5.5

   Hazardous Substances    8

    5.6

   Signs    8

SECTION VI - UTILITIES AND OTHER CHARGES

   8

    6.1

   Utilities    8

    6.2

   Licenses and Taxes    8

    6.3

   Electrical and Telecommunications Wires    8

SECTION VII – DEPOSIT

   8

    7.1

   Deposit    8

 

-i-



--------------------------------------------------------------------------------

SECTION VIII - ALTERATIONS    8     8.1    Delivery of Premises    8     8.2   
Alterations by Tenant    9 SECTION IX - MAINTENANCE OF PREMISES    10     9.1   
Maintenance and Repairs by Tenant    10     9.2    Failure to Maintain    10
    9.3    Maintenance and Repairs by Landlord    10 SECTION X - INSURANCE AND
INDEMNITY    11     10.1    Indemnification    11     10.2    Insurance    11
    10.3    Landlord’s Insurance    12     10.4    Waiver of Subrogation    12
SECTION XII - ASSIGNMENT AND SUBLETTING    12     11.1    Assignment or Sublease
   12     11.2    Assignment by Landlord    12 SECTION XIII - DESTRUCTION OF
PREMISES    12     12.1    Partial Destruction    12     12.2    Total
Destruction    13 SECTION XIV - EMINENT DOMAIN    13     13.1    Total Taking   
13     13.2    Partial Taking    13     13.3    Damages    13 SECTION XV -
DEFAULT OF TENANT    14     14.1    Defaults    14     14.2    Legal Expenses   
15     14.3    Remedies Cumulative; Waiver    15 SECTION XVI - ACCESS BY
LANDLORD; DEFAULT OF LANDLORD    15     15.1    Right of Entry    15     15.2   
Default of Landlord    15 SECTION XVII - SURRENDER OF PREMISES    16     16.1   
Surrender of Possession    16     16.2    Holding Over    16 SECTION XVIII -
QUIET ENJOYMENT    16     17.1    Landlord’s Covenant    16 SECTION XIX -
MISCELLANEOUS    16     18.1    Notices    16     18.2    Successors or Assigns
   16     18.3    Brokerage Commissions    16     18.4    Partial Invalidity   
16     18.5    Recording    17     18.6    Subordination; Estoppel    17
    18.7    Liability of Landlord    17     18.8    Force Majeure    17     18.9
   Authority    17

 

-ii-



--------------------------------------------------------------------------------

    18.10    Headings    18     18.11    Gender    18     18.12    Counterparts
   18 SECTION XX - EXECUTION OF LEASE    18     19.1    Execution by Landlord
and Tenant    18 SECTION XXI - ENTIRE AGREEMENT - APPLICABLE LAW    18     20.1
   Entire Agreement - Applicable Law    18

EXHIBITS

A Legal Description of Premises

B Site Plan

 

-iii-



--------------------------------------------------------------------------------

LEASE

THIS LEASE is made as of the 27th day of September, 2006, by and between THE
BOARD OF REGENTS OF THE UNIVERSITY OF WASHINGTON, an agency of the State of
Washington (“Landlord”), and SAFECO INSURANCE COMPANY OF AMERICA, a Washington
corporation (“Tenant”).

For and in consideration of the mutual promises, covenants and conditions set
forth in this Lease, Landlord and Tenant agree as follows:

SECTION I - LEASE DATA AND EXHIBITS

1. Lease Data. The following definitions shall apply for purposes of this Lease,
except as otherwise specifically modified herein:

1.1 Premises. The real property that is legally described on Exhibit A attached
hereto, as depicted on the site plan attached hereto as Exhibit B, inclusive of
Safeco Tower and Buildings O, C and S (the “Office Buildings”) and Garages A & B
(the “Garage Buildings”) (collectively the “Buildings”) and other improvements
depicted thereon (collectively the “Premises”).

1.2 Commencement Date. September 27, 2006.

1.3 Term. Until December 31, 2007.

1.4 Base Rent. Tenant shall pay Base Rent in the following monthly amounts
throughout the Term:

(a) Office Buildings: In the monthly amount of $702,003.50 based on a monthly
rate of $1.375 per rentable square foot (or an annual rate of $16.50 per
rentable square foot) for the Office Building area which the parties agree
contains 510,548 rentable square feet.

(b) Garage Buildings: In the monthly amount of $61,795 based on a monthly rate
of $85 per stall for the 727 stalls in the Garage Buildings.

1.5 Use. Tenant shall use the Premises only for general business office
purposes, parking and other purposes permitted by applicable law.

1.6 Notice Addresses.

 

Landlord:    University of Washington    Real Estate Office    1326 Fifth
Avenue, 400 Skinner Building    Seattle, Washington 98101-2610    Attn: Director
of Real Estate



--------------------------------------------------------------------------------

Tenant:    4300 Roosevelt Way    Seattle, WA 98185   

Attn: Corporate Real Estate

 

With copy to:    Alston, Courtnage & Bassetti LLP    Attn: Michael S. Courtnage
   1000 Second Avenue    Suite 3900    Seattle, Washington 98104-1045    Fax No.
(206) 623-1752

1.7 Exhibits. The following exhibits are made a part of this Lease:

 

Exhibit A -    Legal Description of Premises Exhibit B -    Site Plan

SECTION II - PREMISES

2.1 Premises. Landlord hereby leases to Tenant, and Tenant hereby leases from
Landlord, the Premises.

SECTION III - TERM

3.1 Term. This Lease shall be for the term specified in Section 1.3 (the
“Term”), commencing on the Commencement Date.

SECTION IV - RENT

4.1 Base Rent. Tenant shall pay to Landlord at the address specified in
Section 1.6, or at such other entity or address as may be specified by Landlord
from time to time, without demand and without setoff or deduction whatsoever,
except as permitted in Section 9.3 hereof, as fixed monthly base rent during the
Term, the amounts set forth in Section 1.4 (“Base Rent”) plus applicable
Leasehold Excise Tax (as defined in Section 4.2). Monthly installments of Base
Rent are due in advance on or before the first day of each month of the Term.
Base Rent for partial months shall be prorated. The Base Rent does not include
Leasehold Excise Tax or the Additional Rent payable by Tenant pursuant to this
Lease.

4.2 Leasehold Excise Tax. Tenant shall pay to Landlord on the same date and in
the same manner that Base Rent is paid, all leasehold excise taxes payable on
the Base Rent for the lease of the Premises at the rate established by the State
of Washington from time to time (“Leasehold Excise Tax”). The Leasehold Excise
Tax payable as of the Commencement Date of this Lease is 12.84% of Base Rent;
provided, however, that the amount of Leasehold Excise Tax will be no more than
the amount of property tax as provided under RCW 82.29A.120. In the event that
there is any change in the amount, manner or method in which Leasehold Excise
Tax is determined or paid, Tenant shall pay the Leasehold Excise Tax, as so
changed, revised or recalculated.

 

2



--------------------------------------------------------------------------------

4.3 Additional Rent. In addition to Base Rent and applicable Leasehold Excise
Tax, all other sums to be paid or reimbursed by Tenant to Landlord, whether or
not so designated, are “Additional Rent” for the purposes of this Lease. Unless
otherwise specifically provided in this Lease, Tenant shall pay Landlord all
Additional Rent within ten (10) business days after demand. As used herein the
term “Rent” refers to Base Rent, Leasehold Excise Tax and Additional Rent.

4.4 Tenant’s Contributions to Operating Expenses. In addition to Base Rent
Tenant shall pay to Landlord as Additional Rent Tenant’s Share of all “Operating
Costs” (as defined in Section 4.4(b) below) incurred in connection with the
operation of the Premises, calculated in the manner set forth in this Section.
Landlord acknowledges that Tenant will be retaining Grubb & Ellis Company to
manage the Premises at Tenant’s expense during the Term; and that Tenant will
maintain existing service contracts in place with respect to the Premises at
Tenant’s expense during the Term. Accordingly, Operating Costs will not include
any of Landlord’s management or administrative fees, expenses, charges or costs,
both direct and indirect. Tenant will terminate such management and service
contracts at the end of the Term, which obligation shall survive the expiration
or termination of this Lease. Tenant agrees to cooperate and to direct Grubb &
Ellis Company to cooperate with Landlord in operating and maintaining the
Premises during the Term and shall provide such information and copies of
reports, invoices and other documentation as Landlord may reasonably request to
enable Landlord to perform its obligations under this Lease.

(a) Before Lease commencement and each calendar year commencing thereafter,
Landlord will notify Tenant in writing of Landlord’s estimate of Tenant’s Share
of the Operating Costs and Miscellaneous Taxes for the current year. Tenant’s
Share shall be one hundred percent (100%). Tenant shall pay such estimated
amount in advance, in equal monthly installments, without demand and without
deduction or offset, on or before the first (1st) day of each calendar month,
with the payment of Base Rent required pursuant to Section 4.1 above. Following
the end of each calendar year, Landlord will compute Operating Costs for such
year in accordance with Section 4.4(c) based on actual costs and, if Tenant’s
Share of the amounts due for such year is greater than the amounts already paid
by Tenant pursuant to this Section 4.4, Tenant shall pay Landlord the deficiency
within fifteen (15) business days after receiving written notice of such amount
from Landlord. If the total amount paid for such year exceeds Tenant’s Share,
then if Tenant is not in default hereunder, Landlord shall credit such excess to
the payment of Additional Rent which may thereafter become due under this Lease;
however, upon the expiration or sooner termination of the Term, if Tenant has
otherwise complied with all other terms and conditions of this Lease, Landlord
shall refund such excess to Tenant. If at any time during a calendar year
Landlord obtains additional information regarding costs or expenses of the
Premises, Landlord may at its election adjust the amount of the monthly
installments due under this section for the balance of the year to reflect such
additional information, by giving Tenant written notice thereof, which notice
also shall state the amount of the deficiency, if any, in the prior monthly
payments for the calendar year. Tenant shall pay any such deficiency within
fifteen (15) business days of its receipt of the notice and shall make the
adjusted monthly payments for the remainder of the calendar year.

(b) For purposes of this Lease:

(i) “Operating Costs” means the following expenses, to the extent paid or
incurred by Landlord, and not excluded by the terms of Section 4.4, for
maintaining, operating and repairing the Premises and dealing with safety and
security related thereto, and the personal

 

3



--------------------------------------------------------------------------------

property used in conjunction therewith, including the costs of common refuse
collection, recycling, water, sewer, electricity, gas, heat, air conditioning,
fuel, light, fire protection, life safety, security systems, equipment, the cost
of any capital improvement to the Premises requested by Tenant and not otherwise
covered by the terms of this Lease and other utilities; supplies; window
washing; snow, garbage, trash and debris removal; services of independent
contractors; an allocable share of compensation (including employment taxes and
fringe benefits, but excluding bonuses) of all persons who perform duties in
connection with the operation, maintenance and repair of the Premises; costs
incurred in connection with compliance with legal requirements; insurance
premiums and charges for all insurance carried with respect to the Premises and
all deductibles with respect thereto up to a maximum deductible of $10,000 per
occurrence; “Miscellaneous Taxes” as defined in subsection (ii) below, bond
premiums and charges; association fees and dues; the Premises’ share of expenses
under easement, cross-easement or like agreements benefiting the Premises;
license and permit costs and third party governmental fees and charges,
including inspection fees; legal and accounting expenses, and other necessary
costs and expenses actually incurred by Landlord in connection with the
maintenance, operation and repair of the Premises which under generally accepted
accounting principles would be considered an operating expense. However, the
following items shall not be included as Operating Costs:

(A) leasing commissions, fees and costs, advertising and promotional expenses
and other costs to the extent incurred in procuring tenants;

(B) tenant improvement work for any tenant;

(C) financing costs including interest and principal amortization of debts and
costs of obtaining same;

(D) rental on ground leases or other underlying leases;

(E) wages, bonuses and other compensation shall be limited to those employees of
Landlord who are directly engaged in the operation, maintenance and repair of
the Premises (as opposed to property management and administration) allocated
based on the percentage of time each such employee actually devotes to the
Premises and employee fringe benefits (other than insurance plans and
tax-qualified benefit plans which shall be excluded in their entirety);

(F) any liabilities, costs or expenses associated with or incurred in connection
with the removal, enclosure, encapsulation or other handling of asbestos or
other Hazardous Substances (unless caused by Tenant during the Term of this
Lease);

(G) costs of any items for which Landlord is entitled to be paid or reimbursed
by insurance;

(H) increased insurance for which Landlord is entitled to reimbursement from any
other tenant, other than as part of Operating Costs;

(I) charges for electricity, water or other utilities and applicable taxes for
which Landlord is entitled to reimbursement from any other tenant other than as
part of Operating Costs;

 

4



--------------------------------------------------------------------------------

(J) cost of any HVAC or other services provided on an extra cost basis after
regular business hours;

(K) cost of any work or services performed for any facility other than the
Premises;

(L) any cost representing an amount paid to a person, firm, corporation or other
entity related to Landlord that is in excess of the amount which would have been
paid in the absence of such relationship;

(M) any cost of painting or decorating any interior parts of the Premises;

(N) Landlord’s general overhead;

(O) attorneys’ fees, accounting fees and other expenditures incurred in
connection with negotiations, disputes and claims of tenants or occupants of the
Premises;

(P) cost of any alterations, additions, changes, repairs, replacements or other
items which, under generally accepted accounting principles, are properly
classified as capital expenses, except that such costs as capitalized shall be
amortized on a straight-line basis over the useful life of the item in question
with the annual amortization to be included as part of Operating Costs;

(Q) late fees or charges incurred by Landlord due to late payment of expenses;

(R) cost of acquiring, securing, cleaning, manufacturing or replacing
sculptures, paintings and other art objects;

(S) [Intentionally Deleted];

(T) costs due to Landlord’s violation of any governmental rule or authority (but
the costs incurred in maintaining the Premises in compliance with laws are not
intended to be excluded by this item (T));

(U) charitable or political contributions;

(V) costs related to public transportation, transit or van pools;

(W) costs of compliance with the ADA;

(X) wages, bonuses and other compensation of employees above the grade of
building manager;

(Y) charges for electricity, water, or other utilities, services or goods and
applicable taxes for which Tenant or any other tenant, occupant, person or other
party is obligated to pay directly to the utility or to reimburse Landlord and
which are not payable as part of the general reimbursement of Operating Costs;

 

5



--------------------------------------------------------------------------------

(Z) cost of installing, operating and maintaining any specialty service, such as
an observatory, broadcasting facilities, child or daycare, luncheon club or
athletic or recreation club;

(AA) cost of any work or services performed for any facility other than the
buildings that form part of the Premises;

(BB) costs of relamping all light fixtures in non-public areas of the Premises
including, without limitation, labor and materials for light tubes, bulbs,
starters, ballasts and their equivalents;

(CC) any cost associated with operating an off-site management office for the
Premises;

(DD) cost of any items that, under generally accepted accounting principles, are
properly classified as capital expenses, except to the extent Landlord is
expressly allowed to recover such costs under this Lease;

(EE) lease payments for rental equipment (other than equipment for which
depreciation is properly charged as an expense) that would constitute a capital
expenditure if the equipment were purchased;

(FF) cost of the initial stock of tools and equipment for operation, repair and
maintenance of the Project;

(GG) taxes on Landlord’s business (such as income, excess profits, franchise,
capital stock, estate, inheritance, etc.);

(HH) costs and expenses incurred in connection with contesting, remedying or
settling any claimed violation of law or requirements of law;

(II) all other items for which another party compensates or pays (other than as
part of Operating Costs) so that Landlord shall not recover any item of cost
more than once;

(JJ) flowers, balloons or gifts of any type; and

(KK) any costs related to work performed by Landlord under the terms of
Section 8.3 hereof.

(ii) “Miscellaneous Taxes” means all special assessments, business district,
local improvement district, utility local improvement district and other
payments assessed or levied against the Premises, taxes, fees or other charges
assessed by governmental authorities other than Landlord and payable on the use
of parking stalls leased as part of the Premises, and all other governmental
charges, other than those imposed by Landlord, including,

 

6



--------------------------------------------------------------------------------

but not limited to, any payments to public transit, transportation management
plans or carpooling facilities required by any governmental agency which are
assessed against the Premises or become payable with respect to the Premises
during the Term of this Lease.

(c) Not later than one hundred twenty (120) days after the expiration of each
calendar year included in the Term, Landlord shall submit to Tenant a detailed
written statement, certified by Landlord containing the amount of actual
Operating Costs for such calendar year broken down by component of expenses, the
amount paid by Tenant towards the Operating Costs, and the amount, if any,
Tenant owes Landlord or the amount Landlord owes Tenant as a refund for such
year, as contemplated in Section 4.4(a). Tenant or its audit representatives
shall have the right to inspect and audit Landlord’s books and records with
respect to this Lease no more than once each calendar year or not more than one
(1) year after the end of any calendar year during the Term to verify actual
Operating Costs for such calendar year. Tenant’s audit representative shall be
designated by Tenant provided that such audit representative shall not be
compensated in whole or in part on a contingent basis. The Landlord’s books and
records shall be kept on an accrual basis according to generally accepted
accounting principles provided that prepaid items will be amortized to match the
period in which the service or benefit is received. If Tenant’s audit of the
Operating Costs by Tenant’s audit representative reveals an overcharge of more
than three percent (3%), Landlord promptly shall reimburse Tenant for the
reasonable out-of-pocket cost of the audit. Any overcharge or underpayment of
Operating Costs shall be due from one party to the other within thirty (30) days
after the amount of the overcharge or underpayment has been fixed. All such
reimbursement obligations shall survive expiration or termination of this Lease.

4.5 Interest. Interest shall accrue on any payment due under this Lease which is
more than ten (10) days past due at the rate of ten percent (10%) per annum.

SECTION V - CONDUCT OF BUSINESS

5.1 Use of Premises. Tenant shall use the Premises only for the purposes stated
in Section 1.5. Tenant shall not use or permit the use of the Premises for any
other purpose without Landlord’s express prior written consent.

5.2 Appearance of Premises. Tenant shall maintain the Premises in a clean,
orderly and neat fashion and shall neither commit waste nor knowingly permit any
waste to be committed thereon. Tenant shall not permit any accumulation of trash
or refuse on or about the Premises except in covered containers.

5.3 Unlawful Use. Tenant shall not use or knowingly permit the Premises or any
part thereof to be used for any purpose in violation of any municipal, county,
state or federal law, ordinance, rule or regulation (collectively “Applicable
Laws”).

5.4 Liens and Encumbrances. Tenant shall keep the Premises free and clear of all
liens and encumbrances arising or growing out of its use and occupancy of the
Premises. If any lien is filed against the Project as a result of the action or
inaction of Tenant or its employees, agents or contractors, Tenant shall within
fifteen (15) business days of Landlord’s demand therefor discharge such lien by
payment or post a bond sufficient in amount to cause the lien to be removed of
record.

 

7



--------------------------------------------------------------------------------

5.5 Hazardous Substances. Tenant shall not, without Landlord’s prior written
consent, keep any substances designated as, or containing components designated
as, hazardous, dangerous, toxic, or harmful, and/or subject to regulation under
any federal, state, or local law, regulation, or ordinance (“Hazardous
Substances”) on or about the Premises, except for Hazardous Substances typically
used in an office, a commuter parking garage or administrative facility in
reasonable quantities and which are stored and used strictly in accordance with
all Applicable Laws and manufacturer’s instructions and recommendations. Tenant
shall indemnify, defend and hold Landlord harmless with respect to all claims,
suits, causes of action, costs, losses, damages, fines and penalties
attributable to Tenant’s release of Hazardous Substances in, on, under, about or
from the Premises in violation of Applicable Laws during the Term. Tenant’s
obligations under this Section 5.5 shall survive expiration or termination of
this Lease.

5.6 Signs. Tenant shall be permitted to retain in place all existing signs on
the Premises for its use during the Term. Any new signage or modification of
existing signage shall be subject to Landlord’s prior written approval, shall be
consistent with University sign regulations and shall also comply with all
Applicable Laws. Tenant shall remove at its sole cost and expense and in
compliance with all Applicable Laws the following signs and repair all damage
resulting from the removal thereof: the Safeco sign located on the Building at
N.E. 45th Street and 12th N.E.; the Safeco sign located on Buildings next to the
I-HOP building; and the Safeco sign face that is located on the stainless steel
sign at N.E. 45th Street and Brooklyn Avenue N.E. at or prior to the expiration
of the Term. Tenant’s obligations under this Section 5.6 shall survive
expiration or termination of this Lease.

SECTION VI - UTILITIES AND OTHER CHARGES

6.1 Utilities. Tenant shall pay prior to delinquency for all electricity,
telephone, water, gas, sewer, garbage, fire protection and any other utilities
which are supplied to the Premises during the Term that are separately metered
or submetered and are not included as part of Operating Costs and shall pay, as
part of the Operating Costs, for those utilities that are not separately metered
or submetered.

6.2 Licenses and Taxes. Tenant shall be liable for, and shall pay or cause to be
paid throughout the Term, all license and excise fees and occupation taxes
covering the business conducted by Tenant on the Premises during the Term and
all personal property taxes levied with respect to all Tenant’s personal
property located at the Premises during the Term.

6.3 Electrical and Telecommunications Wires. Tenant shall comply with all
Applicable Laws with respect to all wires, cables and similar installations
(“Wires”) currently existing or hereinafter installed by Tenant within the
Premises.

SECTION VII - DEPOSIT

7.1 Deposit. Intentionally omitted.

SECTION VIII - ALTERATIONS

8.1 Delivery of Premises. The Premises are leased to Tenant in the condition and
state of repair existing on the Commencement Date, without representation or
warranty of any kind by

 

8



--------------------------------------------------------------------------------

Landlord express or implied, and subject to (i) the existing condition of title,
(ii) all Applicable Laws now or hereafter in effect, and (iii) all the
covenants, terms and conditions of any and all presently existing agreements
affecting the Premises. Landlord has concurrently herewith acquired the real
property of which the Premises are a part from Tenant who has heretofore owned,
operated and occupied the Premises for many years. Tenant is thoroughly familiar
with the physical condition to the Premises and agrees to accept the Premises
“AS IS” and in its condition and state of repair on the Commencement Date, and
expressly without recourse to Landlord as to title to the Premises, the presence
or absence of Hazardous Substances therein, or as to the nature, physical
condition (including, without limitation, any deferred maintenance associated
with the Premises) or the suitability of the Premises for Tenant’s business.

8.2 Alterations by Tenant. Tenant shall not make any alterations, additions or
improvements in or to the exterior or structure of any building or building
system on the Premises without first submitting to Landlord
professionally-prepared plans and specifications for such work and obtaining
Landlord’s prior written approval thereof, which approval shall not be
unreasonably withheld, delayed or conditioned. Tenant covenants that it will
cause all alterations, additions and improvements to the Premises to be
performed at Tenant’s sole cost and in a manner which: (a) is consistent with
the Landlord-approved plans and specifications and any conditions reasonably
imposed by Landlord in connection therewith; (b) is in conformity with
commercial standards; and (c) does not invalidate or otherwise affect the
warranties then in effect with respect to the Premises. Tenant shall secure all
governmental permits and approvals for, as well as comply with all Applicable
Laws in connection with, all alterations, additions and improvements. Any
alterations made by Tenant during the Term shall remain on and be surrendered
with the Premises upon expiration or earlier termination of the Term, unless
Landlord notified Tenant at the time of Landlord’s approval that Landlord will
require the same to be removed upon termination or expiration of the Term, in
which event Tenant shall cause the applicable alteration to be removed, restore
the Premises to its original condition prior to such alterations and repair any
damage resulting from such removal. This obligation shall survive the
termination of this Lease.

8.3 Landlord Alterations and Improvements. Tenant has been advised that Landlord
may undertake certain alterations or improvement to the Premises during the
Term. Landlord shall have access to the Premises at all times for the purpose of
inspections and evaluations for such alterations or improvements, after giving
twenty four (24) hours notice to Tenant or to Tenant’s property manager.
Landlord will make reasonable efforts to accommodate the timing of such access
to any special needs or requirements that Tenant may express. The construction
of alterations or improvements may be undertaken: (a) after providing at least
ten (10) business days prior written notice to Tenant, and (b) using best
efforts to avoid materially interfering with Tenant’s use, enjoyment, or access
to the Premises or increasing Tenant’s costs of operation in the Premises. Such
alterations and improvements shall be at Landlord’s sole cost and expense.
Tenant reserves the right to request that such alterations, improvements or
changes do not occur at a time or in a manner that Tenant’s operations, security
and safety are damaged or jeopardized thereby, including suggestions for
limiting the periods during which such work may be performed and the manner in
which it can be performed, so long as such limitations do not materially
restrict Landlord from implementing a construction schedule which permits
alterations and improvement work to occur in an orderly fashion during business
hours and which does not materially interfere with Tenant’s use, enjoyment or
access to the Premises (other than emergency repairs which the Landlord may
immediately undertake after first exercising due

 

9



--------------------------------------------------------------------------------

diligence to immediately contact Tenant telephonically or by other reasonable
means to inform Tenant of the emergency and of the steps it intends to take to
resolve the immediate danger giving rise to the emergency).

SECTION IX - MAINTENANCE OF PREMISES

9.1 Maintenance and Repairs by Tenant. Except for matters which are Landlord’s
responsibility under terms of Section 9.3, and except for maintenance
attributable to the negligent acts of Landlord or its agents or employees acting
within the scope of their employment or its breach of this Lease, Tenant shall
at all times maintain the Premises in good order, condition and repair during
the Term, ordinary wear and tear and damage by casualty or condemnation
excepted. If Tenant’s maintenance obligations will require it to make any
expenditures which are capital in nature, then its share of the cost therefor
shall be limited to an amount equal to a portion of such expense that is equal
to the percentage that the then remaining Term bears to the Internal Revenue
Service determined useful life for the capital expenditure item. Tenant shall
not be obligated to perform such capital expenditure work until Landlord
provides to Tenant an amount equal to the difference between the cost thereof
and Tenant’s share of such cost. Tenant shall provide its own janitorial service
to the Buildings, which shall be performed in accordance with Tenant’s
specifications and with its own employees or with service providers it has
previously contracted with.

9.2 Failure to Maintain. If Tenant fails to keep and maintain the Premises in
the condition set forth in Section 9.1, Landlord may, at its option and
following notice to Tenant and expiration of the applicable cure period, put or
cause the same to be put in the condition required thereunder, and Tenant on
demand shall pay Landlord the reasonable out-of-pocket cost thereof within
fifteen (15) days after its receipt of an invoice and supporting documentation
therefor.

9.3 Maintenance and Repairs by Landlord. Landlord shall maintain and repair the
roof, roof structure, exterior walls, foundation and building structure of all
Buildings and all systems serving the Buildings in a good order, repair and
condition during the Term and Landlord shall have access to the Premises at all
reasonable times to undertake such repair and maintenance on the terms and
general conditions set forth in Section 8.3. In the event of an emergency caused
by an event posing an immediate danger or injury to persons or damage to
property involving any of those items which are Landlord’s obligation to repair
under the terms of this Section 9.3, Tenant shall exercise due diligence in
attempting to immediately contact Landlord telephonically or by other reasonable
means to inform Landlord of the emergency and of the need to take action. If
Landlord fails to commence taking action to deal with the emergency problem
within twenty four (24) hours after being advised by Tenant thereof, then Tenant
may make such repair as it deems necessary to resolve the immediate danger
giving rise to the emergency, but not any long term problem, for the account of
Landlord. Following Tenant’s completion of such emergency repair work, Landlord
shall reimburse Tenant for its reasonable out-of-pocket expenses incurred in
performing such repair work within forty-five (45) days following Landlord’s
receipt of invoice from Tenant. If Landlord fails to reimburse Tenant within
such forty-five (45) day period, then Tenant may offset such amount together
with interest at the interest rate set forth in Section 4.5 from the next
installment of Rent due.

 

10



--------------------------------------------------------------------------------

SECTION X - INSURANCE AND INDEMNITY

10.1 Indemnification.

(a) Except as provided in Section 10.1(b) Landlord shall not be liable for any
loss of or damage to any property (including property of Tenant) occurring in or
about the Premises from any cause whatsoever. Except as covered by the waiver
contained in Section 10.4, Tenant shall indemnify, defend and hold Landlord, its
lender(s) (“Lender”), its and their officers, agents, and employees and
contractors harmless from all losses, damages, fines, penalties, liabilities and
expenses (including reasonable attorneys’ fees and other costs incurred in
connection with such claims, regardless of whether claims involve litigation)
resulting from any injury to any person or from any loss of or damage to any
property caused by or resulting from any negligent act or omission of Tenant or
any subtenant, licensee, assignee, or concessionaire of Tenant, or of any
officer, agent, employee, guest or invitee of any such person in, on or about
the Premises.

(b) Except as provided in Section 10.1(a) Tenant shall not be liable for any
loss of or damage to any property (including property of Landlord) occurring in
or about the Premises from any cause whatsoever. Except as covered by the waiver
contained in Section 10.4 Landlord shall indemnify, defend and hold Tenant, its
officers, agents, and employees and contractors harmless from all losses,
damages, fines, penalties, liabilities and expenses, (including reasonable
attorneys’ fees and other costs incurred in connection with such claims,
regardless of whether claims involve litigation) resulting from any injury to
any person or from any loss of or damage to any property caused by or resulting
from any negligent act or omission of Landlord or of any officer, agent, or
employee of Landlord acting within the scope of their employment in, on or about
the Premises.

(c) Notwithstanding any of the foregoing, if losses, liabilities, damages,
liens, costs and expenses so arising are caused by the concurrent negligence of
both Landlord and Tenant, and their respective officers, employees and agents, a
party shall indemnify the other only to the extent of the indemnifying party’s
own negligence or that of its officers, employees, and agents. The
indemnifications provided for in this Section 10.1 with respect to acts or
omissions during the term of this Lease shall survive termination or expiration
of this Lease. Tenant shall promptly notify Landlord of casualties or accidents
occurring in or about the Premises. LANDLORD AND TENANT ACKNOWLEDGE THAT THE
INDEMNIFICATION PROVISIONS OF THIS SECTION 10.1 WERE SPECIFICALLY NEGOTIATED AND
AGREED UPON BY THEM.

10.2 Insurance. During the Term Tenant shall, at its own expense, maintain
commercial general liability insurance with minimum limits of Five Million
Dollars ($5,000,000) per occurrence and annual aggregate. Landlord and its
lender, if any, shall be named as additional insureds and shall be furnished
with a certificate of such policy or policies of insurance which shall bear an
endorsement that the same shall not be canceled nor materially reduced in
coverage or limits without thirty (30) days prior written notice to Landlord.
During the Term, Tenant shall also maintain at its own expense insurance
covering its furniture, fixtures, equipment and inventory on the Premises in an
amount equal to the full insurable value thereof, against fire and such other
perils as are covered by an all risk (special forms) policy. All

 

11



--------------------------------------------------------------------------------

insurance required under this Lease shall (a) be issued by insurance companies
authorized to do business in the State of Washington and having a financial
rating of at least A, Class X status, as rated in the most recent edition of
Best’s Insurance Reports, or with companies otherwise acceptable to Landlord;
and (b) be issued as a primary policy, or under a blanket policy, not
contributing with and not in excess of coverage which Landlord may carry. Tenant
shall be permitted to self-insure as to its obligations under this Section 10.2.

10.3 Landlord’s Insurance. During the Term Landlord shall maintain commercial
general liability insurance with minimum limits of Five Million Dollars
($5,000,000) per occurrence and annual aggregate. During the Term, Landlord
shall also maintain insurance covering all buildings and other improvements on
the Premises in an amount equal to the full insurable value thereof, against
fire and such other perils as are covered by an all risk (special forms) policy.
Landlord shall be permitted to self-insure as to its obligations under this
Section 10.3.

10.4 Waiver of Subrogation. Notwithstanding anything to the contrary contained
herein, neither Landlord nor Tenant shall be liable to the other party or to any
insurance company (by way of subrogation or otherwise) insuring the property of
the other party for any loss or damage to any building, structure or tangible
personal property of the other occurring in or about the Premises, even though
such loss or damage might have been occasioned by the negligence of such party,
its agents or employees, if such loss or damage is covered by property insurance
benefiting the party suffering such loss or damage or was required to be covered
by property insurance under terms of this Lease or if the party was
self-insuring as to such loss as permitted under this Lease. Each party shall
cause each insurance policy obtained by it insuring its property to contain such
a waiver of subrogation clause.

SECTION XI - ASSIGNMENT AND SUBLETTING

11.1 Assignment or Sublease. Tenant may sublet the whole or any part of the
Premises or assign or encumber its interest hereunder with the prior written
consent of Landlord, which consent shall not be unreasonably withheld, delayed
or conditioned.

11.2 Assignment by Landlord. If Landlord sells or otherwise transfers the
Premises, or if Landlord assigns its interest under this Lease (other than for
security purposes) and such purchaser, transferee or assignee assumes Landlord’s
obligations hereunder arising thereafter, Landlord shall thereupon be relieved
of all liabilities hereunder which accrue as to periods thereafter, but this
Lease shall otherwise remain in full force and effect.

SECTION XII - DESTRUCTION OF PREMISES

12.1 Partial Destruction. If the Premises are rendered partially untenantable by
fire or other casualty, and if the damage is repairable within ninety (90) days
from the date of the occurrence (with the repair work and preparations therefore
to be done during regular working hours on regular work days), Landlord shall
repair the Premises with due diligence and Rent shall be abated in the
proportion that the untenantable portion of the buildings on the Premises bears
to the whole thereof for the period from the date of the casualty to the
completion of the repairs; provided, however, Landlord shall have no obligation
to repair the Premises if such fire or other

 

12



--------------------------------------------------------------------------------

casualty occurs during the last two (2) months of the Term except for repairs
which can be completed in less than fifteen (15) days and at a cost not in
excess of One Hundred Thousand Dollars ($100,000).

12.2 Total Destruction. If the Premises are completely destroyed or destroyed by
fire or other casualty to such an extent that the damage cannot be repaired
within ninety (90) days of the occurrence, Landlord shall have the option to
restore the Premises or to terminate this Lease by written notice given to
Tenant within thirty (30) days after the casualty, with any termination to be
effective thirty (30) days after Landlord’s notice. If Landlord elects to
restore the Premises, it shall, to the extent of insurance proceeds available,
commence and prosecute the restoration work with diligence after obtaining
required governmental consents and permits. For the period from the date of the
casualty until completion of the repairs (or the date of termination of this
Lease, if Landlord elects not to restore the Premises), Rent shall be abated in
the same proportion that the untenantable portion of the Premises bears to the
whole thereof, and if Landlord does not fully restore the Premises, then Rent
will be abated in the same proportion that the unrestored portion of the
Premises bears to the whole thereof. Landlord shall not be liable to Tenant for
any damage or destruction to Tenant’s property located on the Premises (which
Tenant shall insure as provided in Section 10.2 and repair or restore at its
sole cost and in its sole election).

SECTION XIII - EMINENT DOMAIN

13.1 Total Taking. If all of the Premises are taken by eminent domain, this
Lease shall terminate as of the date Tenant is required to vacate the Premises,
and Rent shall be paid to that date. The term “eminent domain” shall include the
taking or damaging of property by, through or under any governmental or
statutory authority, and any purchase or acquisition in lieu thereof, whether
the damaging or taking is by a government authority or any other person.

13.2 Partial Taking. If a taking of any material part of the Premises or access
thereto by eminent domain renders the remainder thereof unusable for the
business of Tenant, in the reasonable judgment of Tenant, this Lease may, at the
option of Tenant, be terminated by written notice given to Landlord not more
than thirty (30) days after Landlord receives notice (and provides Tenant
written notice) of the taking, and such termination shall be effective as of the
date when Tenant is required to vacate the portion of the Premises so taken. If
this Lease is so terminated, all Rent shall be paid to the date of termination.
Whenever any portion of the Premises is taken by eminent domain and this Lease
is not terminated, Landlord shall, to the extent of condemnation proceeds
available, proceed with all reasonable dispatch to restore, the remainder of the
Premises to the condition it was in immediately prior to such taking. Rent
payable hereunder shall be equitably reduced from the date Tenant is required to
partially vacate the Premises or to the extent that the Premises are not
restored.

13.3 Damages. Landlord reserves all right to the entire damage award or payment
for any taking by eminent domain or a transfer in lieu thereof, and Tenant
waives all claim whatsoever against Landlord for damages for termination of its
leasehold interest in the Premises or for interference with its business as a
result of such taking. Except as noted in the next sentence, Tenant hereby
grants and assigns to Landlord any right Tenant may now have or hereafter
acquire to such damages and agrees to execute and deliver such further
instruments of assignment as Landlord may from time to time request. However,
Tenant shall have the right to recover from the

 

13



--------------------------------------------------------------------------------

condemning authority damages attributable to interference with Tenant’s
operations on the Premises, for its moving and relocation costs and for any
taking of Tenant’s furniture, trade fixtures and other personal property.

SECTION XIV - DEFAULT OF TENANT

14.1 Defaults.

(a) Time is of the essence of this Lease. Tenant shall be in default under this
Lease if Tenant violates or breaches or fails to keep or perform any covenant,
term or condition of this Lease or if a bankruptcy petition is filed by or
against Tenant. If the Tenant default is the nonpayment of Rent under this
Lease, Tenant shall have ten (10) days after receipt of written notice from
Landlord within which to cure the default. If the Tenant default is something
other than nonpayment of Rent due under this Lease, Tenant shall have thirty
(30) days following receipt of written notice from Landlord within which to cure
any such default; provided, if the nature of the default is such that the same
cannot reasonably be cured within such thirty (30) day period, the cure period
shall be extended for so long as may be reasonably necessary to cure the default
so long as Tenant commences the cure within the initial thirty (30) day period
and thereafter diligently prosecutes the cure to completion in good faith within
sixty (60) days thereafter.

(b) If a default is not cured within the applicable cure period, if any,
Landlord shall have the following rights and remedies, at its option which shall
not be exclusive, but shall be cumulative and in addition and supplemental to
any and all other rights and/or remedies that Landlord may have at law or if
equity: (1) to declare the term hereof ended and to reenter the Premises and
take possession thereof and remove all persons therefrom, and Tenant shall have
no further claim thereon or hereunder; or (2) without declaring this Lease
terminated, to reenter the Premises and occupy the whole or any part thereof for
and on account of Tenant and to collect any unpaid Rent, which have become
payable, or which may thereafter become payable; or (3) even though it may have
reentered the Premises, to thereafter elect to terminate this Lease and all of
the rights of Tenant in or to the Premises. If Landlord reenters the Premises
under option (2) above, Landlord shall not be deemed to have terminated this
Lease or the liability of Tenant to pay any Rent thereafter accruing, or to have
terminated Tenant’s liability for damages under any of the provisions hereof, by
any such reentry or by any action, in unlawful detainer or otherwise, to obtain
possession of the Premises, unless Landlord shall have notified Tenant in
writing that it has so elected to terminate this Lease, and Tenant further
covenants that the service by Landlord of any notice pursuant to the unlawful
detainer statutes and the surrender of possession pursuant to such notice shall
not (unless Landlord elects to the contrary at the time of or at any time
subsequent to the serving of such notices and such election is evidenced by
written notice to Tenant) be deemed to be a termination of this Lease. In the
event of any entry or taking possession of the Premises, Landlord shall have the
right, but not the obligation, to remove therefrom all or any part of the
personal property located therein and may place the same in storage at a public
warehouse at the expense and risk of Tenant.

(c) If Landlord elects to terminate this Lease pursuant to the provisions of
options (1) or (3) in Section 14.1(b), Landlord may recover from Tenant as
damages, the following: (i) the worth at the time of award of any unpaid Rent
which had been earned at the time of such termination; plus (ii) the worth at
the time of award of the amount by which the unpaid Rent which

 

14



--------------------------------------------------------------------------------

would have been earned after termination until the time of award exceeds the
amount of such rental loss that could have been reasonably avoided; plus
(iii) the worth at the time of award of the amount by which the unpaid Rent for
the balance of the Term after the time of award exceeds the amount of such
rental loss that could have been reasonably avoided; plus (iv) any other amount
necessary to compensate Landlord for all the detriment that Landlord proves was
proximately caused by Tenant’s failure to perform its obligations under this
Lease. As used in items (i) and (ii) above, the “worth at the time of award” is
computed by allowing interest at the interest rate specified in Section 4.5
hereof. As used in item (iii) above, the “worth at the time of award” is
computed by using a discount rate of five percent (5%). Landlord shall use
commercially reasonable efforts to mitigate its damages.

14.2 Legal Expenses. If any litigation arises in connection with the Lease, the
prevailing party shall be entitled to reimbursement from the non-prevailing
party for the prevailing party’s reasonable costs and attorneys’ fees, including
those incurred in bankruptcy and on appeal.

14.3 Remedies Cumulative; Waiver. Landlord’s remedies hereunder are cumulative,
and Landlord’s exercise of any right or remedy due to a default or breach by
Tenant shall not be deemed a waiver of, or alter, affect or prejudice any other
right or remedy which Landlord may have under this Lease or by law. Neither the
acceptance of rent nor any other acts or omissions of Landlord at any time or
times after the happening of any event authorizing the cancellation or
forfeiture of this Lease shall operate as a waiver of any past or future
violation, breach or failure to keep or perform any covenant, agreement, term or
condition hereof or to deprive Landlord of its right to cancel or forfeit this
Lease, upon the written notice provided for herein, for any default, or be
construed so as at any future time to estop Landlord from promptly exercising
any other option, right or remedy that it may have under any term or provision
of this Lease.

SECTION XV - ACCESS BY LANDLORD; DEFAULT OF LANDLORD

15.1 Right of Entry. Landlord and its agents shall have the right to enter the
Premises (other than areas, if any, designated by Tenant as “Secure” which
Landlord may enter only to the extent required to perform Landlord’s obligations
or exercise Landlord’s rights under this Lease) at any time following two
(2) business days prior notice to Tenant, to examine the same, to show them to
prospective purchasers or lenders or to perform Landlord’s obligations under
this Lease; provided, in an emergency, no advance notice shall be required. If
requested by Tenant, a Tenant representative shall accompany Landlord when
present in the Premises.

15.2 Default of Landlord. If Landlord defaults in the performance of any
covenant required to be performed by Landlord, Tenant may give Landlord a
written notice specifying the default. Subject to Tenant’s emergency rights
under the terms of Section 9.3, if Landlord does not remedy the default within
thirty (30) days following receipt thereof or, in the case of a default which
reasonably requires more than thirty (30) days to cure, if Landlord has not
commenced to promptly remedy the same within thirty (30) days following receipt
thereof and be diligently and continuously prosecuting such cure, then Tenant
may pursue self-help or any other remedy available at law or in equity.

 

15



--------------------------------------------------------------------------------

SECTION XVI - SURRENDER OF PREMISES

16.1 Surrender of Possession. At the expiration or sooner termination of this
Lease, Tenant shall return the Premises to Landlord in the same condition in
which received (or, if altered in compliance with Section 8.2 hereof, then the
Premises shall be returned in the condition required under Section 8.2),
reasonable wear and tear and damage by casualty or condemnation excepted. Prior
to such return, Tenant shall remove its trade fixtures, personal property and
equipment from the Premises, together with all trash, debris and other rubbish
then located thereon, which obligation shall survive the expiration or earlier
termination of this Lease.

16.2 Holding Over. If Tenant continues to occupy or hold all or any portion of
the Premises after expiration of the Term, such occupancy shall constitute a
month-to-month tenancy subject to all of the terms of this Lease, except Base
Rent, which shall automatically, and without notice, be accelerated to 150% of
the Base Rent in effect as of the expiration of the Term, plus Leasehold Excise
Tax and Additional Rent. Any such holdover tenancy may be terminated as provided
by law. Landlord also reserves the right to claim such damages as may accrue due
to Tenant’s holding over, which may exceed the amount of Base Rent, Leasehold
Excise Tax and Additional Rent otherwise applicable to the holdover period.

SECTION XVII - QUIET ENJOYMENT

17.1 Landlord’s Covenant. Tenant shall have and quietly enjoy the Premises free
from claims arising by, through or under Landlord, but not otherwise, for the
Term subject, however, to all matters affecting the Premises as of the
Commencement Date.

SECTION XVIII - MISCELLANEOUS

18.1 Notices. Any notices required in accordance with any of the provisions
herein shall be in writing and delivered, sent by fax, overnight courier or
mailed by registered or certified mail to Landlord and Tenant at the addresses
set forth in Section 1.6, or to such other address as a party shall from time to
time advise the other party by a written notice given in accordance with this
Section 18.1. If mailed, a notice shall be deemed received three (3) business
days after the postmark affixed on the envelope by the United States Post
Office, unless sooner received or rejected.

18.2 Successors or Assigns. All of the terms, conditions, covenants and
agreements of this Lease shall extend to and be binding upon Landlord, Tenant
and, subject to the terms of Section 11.1 hereof, their respective heirs,
administrators, executors, successors and permitted assigns, and upon any person
or persons coming into ownership or possession of any interest in the Premises
by operation of law or otherwise, and shall be construed as covenants running
with the land.

18.3 Brokerage Commissions. Each party agrees to indemnify and hold the other
party harmless from all liabilities and claims for brokerage commissions or
finder’s fees growing out of agreements which the first party has made with
persons or entities relative to this Lease. This indemnification shall survive
the expiration or termination of this Lease.

18.4 Partial Invalidity. If any term, covenant or condition of this Lease or the
application thereof to any person or circumstance is, to any extent, invalid or
unenforceable, the remainder of

 

16



--------------------------------------------------------------------------------

this Lease, or the application of such term, covenant or condition to persons or
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected thereby and each term, covenant or condition of this Lease
shall be valid and be enforced to the fullest extent permitted by law.

18.5 Recording. Tenant shall not record this Lease without the prior written
consent of Landlord. However, upon either party’s request, both parties shall
execute a memorandum of this Lease listing the parties, the Premises and the
commencement and expiration dates of this Lease which may be recorded in the
real property records.

18.6 Subordination; Estoppel.

(a) Unless otherwise designated by Landlord, this Lease shall be subordinate to
all existing or future mortgages and deeds of trust on the Project, and to any
extensions, renewals or replacements thereof and Tenant, on Landlord’s written
demand will execute and deliver to Landlord’s lender such subordination and
other agreements as such lender may reasonably require to confirm the
self-effectuating subordination of this Lease to any such mortgage or deed of
trust so long as the lender agrees in writing for the benefit of Tenant that so
long as Tenant is not in default under this Lease beyond the applicable cure
period, Tenant’s occupancy of the Premises under this Lease and its rights
hereunder will not be disturbed, and Tenant will not be joined by the holder of
any mortgage or deed of trust in any action or proceeding to foreclose
thereunder, except for joinder where such is necessary for jurisdictional
reasons. Tenant agrees to attorn to Landlord’s successor following any
foreclosure sale or transfer in lieu thereof.

(b) Within ten (10) business days of Landlord’s request therefor, Tenant shall
promptly execute and deliver to third parties designated by Landlord an estoppel
certificate or letter that recites on a knowledge basis the facts with respect
to the Lease and its existence, terms and status.

18.7 Liability of Landlord. Tenant covenants that it shall look solely to
Landlord’s interests in the Premises (including without limitation the rents,
issues and profits and insurance proceeds from the Premises) for the
satisfaction of any judgment or decree against Landlord based upon any default
under this Lease; agrees that no other property or assets of the Landlord (or
any of its regents, officers or employees) shall be subject to levy, execution
or other enforcement procedures for satisfaction of any such judgment or decree.

18.8 Force Majeure. Neither party shall be deemed in default hereof or liable
for damages arising from its failure to perform its duties or obligations
hereunder if such is due to causes beyond its reasonable control, including, but
not limited to, acts of God, acts of civil or military authorities, acts of
terrorism, embargoes, fires, floods, windstorms, earthquakes, strikes, lockouts,
boycotts or other labor disturbances, civil disturbances or commotion or war;
provided that the foregoing shall not excuse a party from the performance of its
payment obligations under this Lease when due.

18.9 Authority. Landlord and Tenant each represent and warrant to the other that
it has the power and authority to enter into this Lease and that the person(s)
signing this Lease on its behalf were duly authorized to do so.

 

17



--------------------------------------------------------------------------------

18.10 Headings. The headings in this Lease are for convenience only and do not
in any way limit or affect the terms and provisions hereof.

18.11 Gender. Wherever appropriate in this Lease, the singular shall be deemed
to refer to the plural and the plural to the singular, and pronouns of certain
genders shall be deemed to include either or both of the other genders.

18.12 Counterparts. This Lease may be executed in counterparts, each of which
shall be deemed an original, but which when taken together shall constitute one
and the same instrument.

SECTION XIX - EXECUTION OF LEASE

19.1 Execution by Landlord and Tenant. Landlord shall not be deemed to have made
an offer to Tenant by furnishing Tenant with a copy of this Lease with
particulars inserted. No contractual or other rights shall exist or be created
between Landlord and Tenant until all parties hereto have executed this Lease
and fully executed copies have been delivered to Landlord and Tenant.

SECTION XX - ENTIRE AGREEMENT - APPLICABLE LAW

20.1 Entire Agreement - Applicable Law. This Lease and the Exhibits attached
hereto, and by this reference incorporated herein, set forth the entire
agreement of Landlord and Tenant concerning the Premises, and there are no other
agreements or understanding, oral or written, between Landlord and Tenant
concerning the lease of the Premises. Any subsequent modification or amendment
of this Lease shall be binding upon Landlord and Tenant only if reduced to
writing and signed by them. This Lease shall be governed by, and construed in
accordance with the laws of the State of Washington.

DATED as of the day and year first written above.

 

      LANDLORD: Executed this 27th       day of September, 2006       THE BOARD
OF REGENTS OF THE       UNIVERSITY OF WASHINGTON, an agency of Approved as to
Form:       the State of Washington

LOGO [g52850sign_5.jpg]

 

      By  

LOGO [g52850sign_6.jpg]

Assistant Attorney General       Name   Jeanette L. Henderson State of
Washington       Its   Director of Real Estate       TENANT:      

SAFECO INSURANCE COMPANY OF

AMERICA, a Washington corporation

Executed this 26th       By  

LOGO [g52850sign_005.jpg]

 

day of September, 2006       Name   A. R. Mysliwy       Its   Executive Vice
President

 

18



--------------------------------------------------------------------------------

STATE OF WASHINGTON    )      )   ss. COUNTY OF KING    )  

On this 26th day of September, 2006, before me, the undersigned, a Notary Public
in and for the State of Washington, duly commissioned and sworn personally
appeared Jeanette L. Henderson, known to me to be the Director of Real Estate
UNIVERSITY OF WASHINGTON, the entity that executed the foregoing instrument, and
acknowledged the said instrument to be the free and voluntary act and deed of
THE BOARD OF REGENTS OF THE UNIVERSITY OF WASHINGTON, an agency of the State of
Washington, for the purposes therein mentioned, and on oath stated that he/she
was authorized to execute said instrument.

I certify that I know or have satisfactory evidence that the person appearing
before me and making this acknowledgment is the person whose true signature
appears on this document.

WITNESS my hand and official seal hereto affixed the day and year in the
certificate above written.

 

LOGO [g52850stamp_1.jpg]  

LOGO [g52850sign_8.jpg]

 

  Signature    

Susan A. Beaudoin

 

Print Name

NOTARY PUBLIC in and for the State of

Washington, residing at Seattle

My commission expires 6/24/10

 

19



--------------------------------------------------------------------------------

STATE OF WASHINGTON    )      )   ss. COUNTY OF KING    )  

On this 26 day of September, 2006, before me, the undersigned, a Notary Public
in and for the State of Washington, duly commissioned and sworn personally
appeared A R Mysliwy, known to me to be the Executive VP of SAFECO INSURANCE
COMPANY OF AMERICA, the corporation that executed the foregoing instrument, and
acknowledged the said instrument to be the free and voluntary act and deed of
said corporation, for the purposes therein mentioned, and on oath stated that
he/she was authorized to execute said instrument.

I certify that I know or have satisfactory evidence that the person appearing
before me and making this acknowledgment is the person whose true signature
appears on this document.

WITNESS my hand and official seal hereto affixed the day and year in the
certificate above written.

 

LOGO [g52850stamp_2.jpg]  

LOGO [g52850sign_9.jpg]

  Signature    

Lucia M. Linn

 

Print Name

NOTARY PUBLIC in and for the State of

Washington, residing at Seattle

My commission expires 01-19-08

 

20